Citation Nr: 0840931	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  05-22 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1949 to 
August 1961.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied service 
connection PTSD.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In a decision issued in November 2007, the Board denied the 
veteran's claim for service connection for PTSD, and he 
appealed to the United States Court of Appeals for Veterans 
Claims (the Court).  In July 2008, during the pendency of his 
appeal to the Court, his representative and VA's Office of 
General Counsel filed a joint motion requesting that the 
Court vacate the Board's decision and remand the case for 
further development and readjudication.  The Court granted 
the joint motion in August 2008 order and returned the case 
to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the RO previously requested all of the veteran's 
service personnel records, and received records in response 
to that request, the parties to the joint motion made no 
mention of the previous request and response, and agreed that 
personnel records should again be requested.  The parties 
appear to have agreed that a specific request should be made 
for records that specifically relate to training jumps in 
which the veteran reportedly participated during the early 
part of 1953 when he was stationed at Fort Bragg, North 
Carolina.  The veteran noted in his PTSD questionnaire that 
he was attached to HQ Co. 325th Abn. Inf. Regt.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  The AMC or RO should again request 
all of the veteran's personnel records, 
and specifically ask for those that 
relate to training jumps in which the 
veteran allegedly participated during the 
early part of 1953 when he was stationed 
at Fort Bragg, North Carolina and 
attached to HQ Co. 325th Abn. Inf. Regt.  

2.  Then re-adjudicate the claim.  If the 
determination remains unfavorable to the 
veteran, issue a supplemental statement 
of the case before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

	

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

